DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/17/20 have been fully considered but they are not persuasive.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Examiner has updated the rejection below to show where and how the prior art teaches the amended subject matter.

Election/Restrictions
Claims 4, 6, 8, 16, 18, 20, and 26-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/03/20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 10, 12-15, 21, 23-25, 31, and 33-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sulfstede US 2005/0280384.  
Regarding claims 1-3, 9, 10, and 33-38 Sulfstede discloses:
1.	A heating, ventilation, and/or air conditioning (HVAC) system, comprising:
a motor (e.g., Fig. 3 #24, [0015]) configured to drive rotation of a fan (e.g., Fig. #22, [0015]); and
an HVAC controller (e.g., Fig. 3 #26 [0015]) configured to control operation of the HVAC system, wherein the HVAC controller is configured to:
receive a detected operating parameter value of the motor (e.g., [0053]: “speed is measured”);
determine an operating mode target value of the HVAC system (e.g., [0053]: “desired CFM”);
calculate an operating parameter target value of the motor based on a control algorithm that receives a first input corresponding to the operating mode target value of the HVAC system and a second input corresponding to the detected operating parameter value of the motor (e.g., [0016]: “discrete airflow relationship”, [0045], [0053]: “the controller 26 utilizes the 
control operation of the motor toward or at the operating parameter target value (e.g., [0045], [0053]: “the controller 26 utilizes the unique equation of the specific bin to control the RPM and torque of the motor to deliver the desired CFM”).  
2.	The HVAC system of claim 1, wherein determining the operating mode target value of the HVAC system comprises determining a constant airflow mode target value (e.g., [0045], [0053]: “the controller 26 utilizes the unique equation of the specific bin to control the RPM and torque of the motor to deliver the desired CFM”).
3.	The HVAC system of claim 2, wherein calculating the operating parameter target value of the motor based on the control algorithm comprises calculating a torque output target value of the motor or a parameter indicative thereof, and wherein controlling the motor toward or at the operating parameter target value comprises controlling the motor toward or at the torque output target value or the parameter indicative thereof (e.g., [0045], [0053]: “the controller 26 utilizes the unique equation of the specific bin to control the RPM and torque of the motor to deliver the desired CFM”)).  
9.	The HVAC system of claim 1, wherein calculating the operating parameter target value of the motor based on the control algorithm comprises calculating a torque output target value of the motor, or a parameter indicative thereof, after inputting to the control algorithm the first input corresponding to the operating mode target value of the HVAC system and the second input corresponding to the detected operating parameter value of the motor, wherein the detected operating parameter value of the motor is indicative of revolutions-per-minute 
10.	The HVAC system of claim 1, wherein the HVAC controller is configured to control a damper actuator of the HVAC system, a valve of the HVAC system, or both (e.g., [0006]).
33.	The HVAC system of claim 1, comprising a sensor configured to detect the detected operating parameter value of the motor, wherein the HVAC controller is configured to receive the detected operating parameter value from the sensor (e.g., [0053]: “speed is measured”).  
34.	The HVAC system of claim 1, wherein the detected operating parameter value corresponds to a torque of the motor (e.g., Fig. 6 #134: “Is…Torque at a Max or Min Limit for the Selected Airflow?”, [0053]: “in step 134, it is determined if…torque is at a maximum or minimum limit for the selected airflow”) and the operating parameter target value corresponds to a revolutions-per-minute (RPM) of the motor, wherein the HVAC controller is configured to controlApplication No. 16/185,390Amendment and Response to Non-Final Office Actionmailed on August 17, 2020 Page 9operation of the motor toward or at the operating parameter target value such that the RPM changes and the torque changes (e.g., [0053]: “the method moves from step 134 to step 136 where the controller utilizes the unique equation of the specified bin to control the RPM and torque of the motor to deliver the desired CFM”), and wherein the HVAC controller is then configured to:
receive an additional detected operating parameter value of the motor, wherein the additional detected operating parameter value corresponds to the torque (e.g., Fig. 6 #134: “Is…Torque at a Max or Min Limit for the Selected Airflow?”, [0053]: “in step 134, it is The measurement process in block 134 of Fig. 6 is continuously performed by the controller per: [0053]: “However, in step 134, if the limits have been reached, the method then moves from step 134 to step 135 where it is determined if the controller is in a speed controlled or torque-controlled mode”, [0054]: “So long as the blower speed stays at or above the speed limit for that bin, the method continues to take the path of steps 134, 135, and 138. When or if the speed of the motor returns within the limits for the selected airflow, the process reverts back to 134 where the controller continues to determine the appropriate mode of operation (constant CFM or constant torque)”);
calculate an additional operating parameter target value of the motor based on the control algorithm that receives an additional first input corresponding to the operating mode target value of the HVAC system and an additional second input corresponding to the additional detected operating parameter value of the motor, wherein the additional operating parameter target value corresponds to the RPM; and control operation of the motor toward or at the additional operating parameter target value (e.g., [0053]: “the method moves from step 134 to step 136 where the controller utilizes the unique equation of the specified bin to control the RPM and torque of the motor to deliver the desired CFM”, The calculation process in block 136 of Fig. 6 is continuously performed by the controller in response to the measurements per: [0053]: “However, in step 134, if the limits have been reached, the method then moves from step 134 to step 135 where it is determined if the controller is in a speed controlled or torque-controlled mode”, [0054]: “So long as the blower speed stays at or above the speed limit for that bin, the method continues to take the path of steps 134, 135, and 138. When or if the 
35.	The HVAC system of claim 1, wherein the detected operating parameter value corresponds to a revolutions-per-minute (RPM) of the motor (e.g., Fig. 6 #134: “Is Speed…at a Max or Min Limit for the Selected Airflow?”, [0053]: “speed is measured”,  [0053]: “in step 134, it is determined if speed…is at a maximum or minimum limit for the selected airflow”) and the operating parameter target value corresponds to a torque of the motor, wherein the HVAC controller is configured to control operation of the motor toward or at the operating parameter target value such that the torque changes and the RPM changes (e.g., [0053]: “the method moves from step 134 to step 136 where the controller utilizes the unique equation of the specified bin to control the RPM and torque of the motor to deliver the desired CFM”), and wherein the HVAC controller is then configured to:
receive an additional detected operating parameter value of the motor, wherein the additional detected operating parameter value corresponds to the RPM (e.g., Fig. 6 #134: “Is Speed…at a Max or Min Limit for the Selected Airflow?”, [0053]: “speed is measured”, [0053]: “in step 134, it is determined if speed…is at a maximum or minimum limit for the selected airflow”, The measurement process in block 134 of Fig. 6 is continuously performed by the controller per: [0053]: “However, in step 134, if the limits have been reached, the method then moves from step 134 to step 135 where it is determined if the controller is in a speed controlled or torque-controlled mode”, [0054]: “So long as the blower speed stays at or above the speed limit for that bin, the method continues to take the path of steps 134, 135, and 138. 
calculate an additional operating parameter target value of the motor based on the control algorithm that receives an additional first input corresponding to the operating mode target value of the HVAC system and an additional second input corresponding to the additional detected operating parameter value of the motor, wherein the additional operating parameter target value corresponds to the torque; and control operation of the motor toward or at the additional operating parameter target value (e.g., [0053]: “the method moves from step 134 to step 136 where the controller utilizes the unique equation of the specified bin to control the RPM and torque of the motor to deliver the desired CFM”, The calculation process in block 136 of Fig. 6 is continuously performed by the controller in response to the measurements per: [0053]: “However, in step 134, if the limits have been reached, the method then moves from step 134 to step 135 where it is determined if the controller is in a speed controlled or torque-controlled mode”, [0054]: “So long as the blower speed stays at or above the speed limit for that bin, the method continues to take the path of steps 134, 135, and 138. When or if the speed of the motor returns within the limits for the selected airflow, the process reverts back to 134 where the controller continues to determine the appropriate mode of operation (constant CFM or constant torque)”).
36.	The control system of claim 12, comprising a sensor configured to detect the detected operating parameter value of the fan motor, wherein the controller is configured to 
37.	The non-transitory computer readable storage media of claim 23, wherein the detected operating parameter value corresponds to a detected revolutions-per-minute (RPM) (e.g., Fig. 6 #134: “Is Speed…at a Max or Min Limit for the Selected Airflow?”, [0053]: “speed is measured”,  [0053]: “in step 134, it is determined if speed…is at a maximum or minimum limit for the selected airflow”), and wherein the operating parameter target value corresponds to a target torque output (e.g., [0053]: “the method moves from step 134 to step 136 where the controller utilizes the unique equation of the specified bin to control the RPM and torque of the motor to deliver the desired CFM”).  
38.	The non-transitory computer readable storage media of claim 23, wherein the detected operating parameter value corresponds to a detected torque output (e.g., Fig. 6 #134: “Is…Torque at a Max or Min Limit for the Selected Airflow?”, [0053]: “in step 134, it is determined if…torque is at a maximum or minimum limit for the selected airflow”), and wherein the operating parameter target value corresponds to a revolutions-per-minute (RPM) (e.g., [0053]: “the method moves from step 134 to step 136 where the controller utilizes the unique equation of the specified bin to control the RPM and torque of the motor to deliver the desired CFM”).

Claims 12-15, 21, 23-25, and 31 recite features analogous to those recited in claims 1-3, 9, and 10, and are thus rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 22, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Sulfstede in view of Wang et al. US 2015/0211760 (“Wang”).
Sulfstede discloses a regression analysis using the control algorithm (e.g., [0016]: “curve fitting”) but does not explicitly disclose wherein the HVAC controller is configured to calculate the operating parameter target value of the motor based on the control algorithm by employing a non-linear, two variable regression analysis utilizing the control algorithm, as recited in claims 11, 22, and 32.  
Wang (in combination with Sulfstede) discloses wherein the HVAC controller is configured to calculate the operating parameter target value of the motor based on the control algorithm by employing a non-linear, two variable regression analysis utilizing the control algorithm (e.g., [0108]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the regression of Sulfstede to include the non-linear, two variable regression analysis of Wang since Wang teaches that the two non-linear terms x.y=airflow and y2=speed2 may improve the regression precision (e.g., [0108]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
02/13/21